Case 3:19-cv-00908-BJD-MCR Document 79 Filed 04/19/21 Page 1 of 8 PageID 1950




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

JACOB AARON LEVEILLE,

      Plaintiff/Counterclaim Defendant,

v.                                         Case No. 3:19-cv-908-BJD-MCR

RYAN EDWARD UPCHURCH,
PKA UPCHURCH,

      Defendant/Counterclaim Plaintiff.
_______________________________________/

                                   ORDER

      THIS CAUSE is before the Court on Plaintiff/Counterclaim Defendant

Jacob Aaron Leveille’s Motion to Strike Defendant/Counterclaim Plaintiff’s

Affirmative Defenses (“Motion to Strike”) (Doc. 52) and the response filed in

opposition thereto (“Response”) (Doc. 55). For the reasons stated herein, the

Motion to Strike is due to be DENIED.

      I.    Background

      This case is currently proceeding under Plaintiff’s Consolidated

Complaint for Violation of the Visual Artists Rights Act and Copyright

Infringement (“Consolidated Complaint”) (Doc. 49), that was filed October 6,

2020, pursuant to the Court’s Order consolidating two cases involving the

same parties and factual background. Thereafter, Defendant timely filed the

Answer and Affirmative Defenses to [the] Consolidated Complaint
Case 3:19-cv-00908-BJD-MCR Document 79 Filed 04/19/21 Page 2 of 8 PageID 1951




(“Consolidated Answer”) (Doc. 50), in which he raises six affirmative defenses

to Plaintiff’s claims and asserts the Counterclaim for defamation. Pursuant

to Fed. R. Civ. P. 12(f), Plaintiff moves to strike four of Defendant’s six

affirmative defenses; namely, the First, Second, Fifth and Sixth Affirmative

Defenses, arguing they are not proper affirmative defenses. (Doc. 52).

Defendant responds that Plaintiff incorrectly attempts to apply the Rule 8(a)

pleading requirement established in Twombly and Iqbal 1 to the subject

affirmative defenses and all requests to strike should be denied. (Doc. 55 at 1-

2.)

      II.   Standard

      “The court may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

12(f). However, “motions [to strike] under Rule 12(f) are viewed with disfavor

and are infrequently granted” even when they are “technically appropriate

and well-founded” because striking is “a drastic remedy.” Harvey v. Lake

Buena Vista Resort, LLC, 568 F. Supp. 2d 1354, 1359 (M.D. Fla. 2008).

Further, “a court will not exercise its discretion under the rule to strike a

pleading unless the matter sought to be omitted has no possible relationship




1See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-563 (2007) (discussing the
heightened flexible, plausibility standard of pleading under Fed. R. Civ. P. 8(a));
Ashcroft v. Iqbal, 556 U.S. 662, 677-681 (2009) (discussing same).
                                        2
Case 3:19-cv-00908-BJD-MCR Document 79 Filed 04/19/21 Page 3 of 8 PageID 1952




to the controversy, may confuse the issues, or otherwise prejudice a party.”

Reyher v. Trans World Airlines, Inc., 881 F. Supp. 574, 576 (M.D. Fla. 1995).

“[W]hen evaluating a motion to strike defenses, a court must take as true

those facts supporting the questioned defenses and stated in the answer.”

Nankivil v. Lockheed Martin Corp., 216 F.R.D. 689, 691 (M.D. Fla. 2003),

aff’d, 87 F. App’x 713 (11th Cir. 2003).

      The court may strike a defense that is insufficient as a matter of law.

Anchor Hocking Corp. v. JEA, 419 F. Supp. 992, 1000 (M.D. Fla. 1976). “A

defense is insufficient as a matter of law if, on the face of the pleadings, it is

patently frivolous, or if it is clearly invalid as a matter of law.” Id. (citations

omitted). Also, “[a]n affirmative defense will be held insufficient as a matter

of law only if it appears that the Defendant cannot succeed under any set of

facts which it could prove.” Rosada v. John Wieland Homes and

Neighborhoods, Inc., Case No. 3:09-cv-653-J-20MCR, 2010 WL 1249841, *1

(M.D. Fla. Mar. 25, 2010).

      Under the Federal Rules of Civil Procedure, a defendant is not required

“to support its affirmative defenses with elaborate factual detail.” Harvey,

568 F. Supp. 2d at 1360. See also Fed. R. Civ. P. 8(b)(1) & (c)(1) (“In

responding to a pleading, a party must . . . state in short and plain terms its

defenses to each claim asserted against it” and “must affirmatively state any

avoidance or affirmative defense . . . .”). “An affirmative defense may be

                                           3
Case 3:19-cv-00908-BJD-MCR Document 79 Filed 04/19/21 Page 4 of 8 PageID 1953




pleaded in general terms and will be held to be sufficient, and therefore

invulnerable to a motion to strike, as long as it gives plaintiff fair notice of

the nature of the defense.” Harvey, 568 F. Supp. 2d at 1360. See also Myers

v. Cent. Fla. Invs., Inc., 592 F.3d 1201, 1225 (11th Cir. 2010) (finding that the

answer gave plaintiff “ample notice that defendants believed that she had

failed to timely file a complaint with the EEOC”); Adams v. JP Morgan Chase

Bank, N.A., Case No. 3:11-cv-337-J-37MCR, 2011 WL 2938467, at *4 (M.D.

Fla. July 21, 2011) (holding that affirmative defenses are not subject to the

heightened pleading standards of Twombly and Iqbal, but rather are subject

to a notice pleading standard); Hansen v. ABC Liquors, Inc., Case No. 3:09-

cv-966-J-34MCR, 2009 WL 3790447, at *1 (M.D. Fla. Nov. 9, 2009)

(“Although Rule 8 does not obligate a defendant to set forth detailed factual

allegations, a defendant must give the plaintiff ‘fair notice’ of the nature of

the defense and the grounds upon which it rests.”). However, “despite liberal

pleading requirements, where an affirmative defense is no more than ‘bare

bones conclusory allegations, [it] must be stricken.’” Romero v. S. Waste Sys.,

LLC, 619 F. Supp. 2d 1356, 1358 (S.D. Fla. 2009) (citations omitted).

      III.   Discussion

      As an initial matter, the Court notes Plaintiff’s argument that

affirmative defenses are insufficient as a matter of law if they do not meet

the pleading requirements of Fed. R. Civ. P. 8(a) is misplaced. This issue has

                                         4
Case 3:19-cv-00908-BJD-MCR Document 79 Filed 04/19/21 Page 5 of 8 PageID 1954




not been addressed either by the Supreme Court or the Eleventh Circuit

Court of Appeal. There has been much disagreement among the district

courts within the Eleventh Circuit as to whether the enhanced pleading

requirements of Iqbal and Twombly should apply to affirmative defenses. See

Aatrix Software, Inc. v. Green Shades Software, Inc., Case No. 3:15-cv-00164-

J-20MCR, 2019 WL 11648463, at *7-8 (M.D. Fla. Jan. 16, 2019) (collecting

cases and noting the different opinions). This Court, however, is among the

many and possibly the majority of courts in the Middle District of Florida

that have determined the pleading requirements of Iqbal and Twombly do

not extend to affirmative defenses. Adams v. JP Morgan Chase Bank N.A.,

Case No. 3:11-cv-337-37MCR, 2011 WL 2938467, at *3-4 (M.D. Fla. Jul. 21,

2011) (holding affirmative defenses are not subject to the heightened

pleading standards set forth in Iqbal and Twombly, noting the Eleventh

Circuit has repeatedly emphasized the purpose of Rule 8(c) is simply to

provide the plaintiff with notice of potential defenses that may be raised at

trial); see also Aatrix Software, Inc., 2019 WL 11648463, at *7-8 (discussing

same).

      Defendant’s first affirmative defense asserts the Consolidated

Complaint and each cause of action therein fails to state a claim upon which

relief may be granted. (Doc. 50 at 8.) Plaintiff calls this defense a “bare-

bones conclusory” allegation. (Doc. 52 at 3-4.) Defendant argues that failure

                                        5
Case 3:19-cv-00908-BJD-MCR Document 79 Filed 04/19/21 Page 6 of 8 PageID 1955




to state a claim is actually a “specific denial rather than an affirmative

defense,” which should not be stricken but treated as a denial. (Doc. 55 at 4).

The Court agrees. Defendant refers to Herman v. SeaWorld Parks & Ent.

Inc., Case No. 8:14-cv-3028-T-35EAJ, 2015 WL 12859432, *8 (M.D. Fla. Jun.

16, 2015), for persuasive authority on this issue. The analysis in Herman is

thorough and convincing. Defendant’s First Affirmative Defense will not be

stricken, but will be considered a specific denial of all claims in the

Consolidated Complaint.

      For his Second Affirmative Defense, Defendant asserts, “Plaintiff has

sustained no harm, irreparable or otherwise, due to Defendant’s actions.”

(Doc. 50 at 9.) Plaintiff asserts this is “not a proper affirmative defense” and

should be stricken because courts strike this affirmative defense when it is

pled against a claim for copyright infringement. (Doc. 52 at 4.) Defendant

points out that Plaintiff has claimed actual and possibly statutory damages

in the Consolidated Complaint and this affirmative defense specifically

denies any actual damages exist. (Doc. 55 at 3.) The Court agrees this

affirmative defense should not be stricken. Similar to the First Affirmative

Defense, this one will remain in the record as a specific denial of all damages

and any possible harm Plaintiff claims regarding each count in the

Consolidated Complaint.



                                        6
Case 3:19-cv-00908-BJD-MCR Document 79 Filed 04/19/21 Page 7 of 8 PageID 1956




      Defendant asserts, in his Fifth Affirmative Defense, that “Plaintiff’s

Consolidated Complaint is barred, in whole or in part, by Plaintiff’s previous

acquiescence and the doctrine of estoppel.” (Doc. 50 at 9.) Plaintiff seeks to

strike this affirmative defense as unsupported by facts, failure to satisfy the

Rule 8 pleading standard, and an impermissible general defense. 2 (Doc. 52 at

5.) The pleading standard that Plaintiff argues does not apply. The Court

disagrees with Plaintiff’s alternate argument that this affirmative defense is

a general defense. The Court’s review of Defendant’s Consolidated Answer

finds sufficient facts are pled to allow the Fifth Affirmative Defense to stand.

      In the Sixth Affirmative Defense, Defendant raises the doctrine of

unclean hands as a bar to Plaintiff’s claims for Conversion and Trespass to

Chattels. (Doc. 50 at 10-11.) Unclean hands is a well-known defense. Its

statement as an affirmative defense places Plaintiff on notice of issues

Defendant intends to assert at trial. The doctrine of unclean hands

traditionally applies to claims for equitable relief. Thrive HR AO, LLC v.

Dallas Nat’l Ins. Co., Case No. 8:11-cv-1744-T-AEP, 2012 WL 13106070, at *3

(M.D. Fla. Jan. 13, 2012) (determining the unclean hands doctrine does not

apply when the plaintiff seeks to recover only monetary damages) (citations




2 The Court declines to address Plaintiff’s confusing reference to laches in the context
of this affirmative defense.
                                           7
Case 3:19-cv-00908-BJD-MCR Document 79 Filed 04/19/21 Page 8 of 8 PageID 1957




omitted). In this instance, Plaintiff seeks equitable and monetary damages.

Defendant’s Sixth Affirmative Defense shall not be stricken.

      IV.    Conclusion

      Accordingly, for the reasons stated above, it is hereby ORDERED that

Plaintiff’s Motion to Strike (Doc. 52) is DENIED.

      DONE AND ORDERED at Jacksonville, Florida, on April 19, 2021.




Copies to:

Counsel of Record




                                      8
